Citation Nr: 0635966	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-23 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for joint 
pain, to include as due to an undiagnosed illness.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
memory loss and fatigue, to include as due to an undiagnosed 
illness. 

3.  Entitlement to service connection for muscle pain, to 
include as due to an undiagnosed illness. 

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to a disability rating greater than 20 
percent for residuals of a crush injury to the left great and 
second toes.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
January 1986 and from January 1991 to July 1997, which 
included service in the Southwest Asia Theater of operations 
during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Waco, Texas, Regional Office (ROs) of the Department of 
Veterans Affairs (VA), which denied the benefits sought on 
appeal.  

At a hearing held before the undersigned Veterans Law Judge 
in June 2006, the veteran withdrew his appeal concerning the 
issue of entitlement to service connection for degenerative 
joint disease of the left shoulder.  Therefore, that issue is 
not before the Board.  38 C.F.R. § 20.204 (2006).

The issues involving service connection for PTSD and for an 
increased rating for residuals of a crush injury to the left 
great and second toes are addressed in the REMAND portion of 
the decision below and are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  An unappealed May 1994 rating decision denied service 
connection for Gulf War syndrome involving complaints of 
joint pain, memory loss, and chronic fatigue on the basis 
that these symptoms were not treated either in service or 
after service.

2.  The evidence received since the May 1994 rating decision 
includes treatment records which document the veteran's 
complaints of joint pain, memory loss, and chronic fatigue.  

3.  The veteran's joint pain has been attributed to a 
diagnosis of gout, which is not related to service. 

4.  The veteran's complaints of memory loss and fatigue have 
been attributed to a diagnosis of substance abuse. 

5.  The veteran's complaints of muscle pain have not been 
attributed to a known clinical diagnosis, but there is no 
objective evidence of a chronic disability involving muscle 
pain.


CONCLUSIONS OF LAW

1.  A May 1994 rating decision which denied service 
connection for Gulf War syndrome involving joint pain, memory 
loss, and fatigue is final.  38 U.S.C.A.         § 7105 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  The additional evidence presented since the May 1994 
rating decision is new and material, and the claims for 
service connection for joint pain, memory loss, and fatigue, 
to include as due to an undiagnosed illness, have been 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 
& Supp. 2005); 38 C.F.R.        §§ 3.102, 3.156, 3.159 
(2006).

3.  Joint and muscle pain, memory loss, and fatigue, to 
include as due to an undiagnosed illness, were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1117, 1118, 1131 (West 2002 & Supp. 2005); 38 C.F.R.           
§§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen 
Claims for Service Connection for Joint Pain, 
Memory Loss, and Fatigue

The veteran is seeking service connection for joint pain, 
memory loss, and fatigue, which he claims are due to an 
undiagnosed illness as a result of his service in the Persian 
Gulf.  However, since an unappealed May 1994 rating decision 
denied service connection for these claimed disabilities, the 
Board must first determine whether new and material evidence 
has been submitted to reopen these claims.  For the reasons 
set forth below, the Board finds that such evidence has been 
submitted to reopen the claims but that the preponderance of 
the evidence is against the claims.

A.  Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 
3.303(a).  Service connection for arthritis may be granted of 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. § 1101, 1112, 1113, 
1131, 1137 (West Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2006).  

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability which cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2006.  38 C.F.R. § 3.317(a)(1).  A "Persian 
Gulf veteran" is one who served in the Southwest Asia 
Theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2)-(5).  

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these 
changes revised the term "chronic disability" to 
"qualifying chronic disability," and involved an expanded 
definition of "qualifying chronic disability" to 
include:  (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii). 

With claims based on undiagnosed illness, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi-symptom illness include:  fatigue, unexplained rashes 
or other dermatological signs or symptoms, headache, muscle 
pain, joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. 
§ 3.317(b).  

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

B.  New and Material Evidence

In this case, an unappealed rating decision dated in May 1994 
initially denied service connection for Gulf War syndrome 
involving joint pain, memory loss, and fatigue.  The evidence 
at that time included the veteran's service medical records, 
none of which made any reference to joint pain, memory loss, 
or fatigue.  The RO therefore denied the claims on the basis 
there was simply no objective evidence concerning the 
veteran's subjective complaints.

A May 1994 letter notified the veteran of that decision and 
of his appellate rights; however, he did not seek appellate 
review within one year of notification.  Therefore, the May 
1994 rating decision is final and not subject to revision 
upon the same factual basis.  See 38 U.S.C.A. § 7105(c); see 
also 38 C.F.R. §§ 20.302, 20.1103.

In May 2001, the veteran attempted to reopen his claims for 
service connection for joint pain, memory loss and fatigue 
due to an undiagnosed illness on the basis of new and 
material evidence.  Although the RO eventually reopened the 
claims, the Board must first determine whether new and 
material evidence has been submitted to reopen the claims 
since the final May 1994 rating decision.  Barnett v. Brown, 
83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
that claim.  See 38 U.S.C.A. § 5108.  When a claim to reopen 
is presented, a two-step analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New and material 
evidence, as it applies to this case, is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000).

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claims is 
evidence that has been added to the record since the final 
May 1994 rating decision.  Since that decision, VA outpatient 
treatment records have been submitted which note the 
veteran's complaints involving joint pain, memory loss, and 
fatigue.  Several of these records also list a diagnosis of 
Gulf War syndrome.

These records are new and material because they did not exist 
at the time of the May 1994 rating decision and contribute to 
a more complete picture of the issue concerning whether the 
veteran's complaints of joint pain, memory loss, and fatigue 
are due to an undiagnosed illness related to his Persian Gulf 
service.  Hodge, 155 F.3d at 1363 (Fed. Cir. 1998) (holding 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim).  Accordingly, the claims for service 
connection for joint pain, memory loss, and fatigue are 
reopened.

Having reopened the veteran's claims, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  Before the Board addresses a question that was 
not addressed by the RO, it must determine whether the 
veteran has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
address the question at a hearing and, if not, whether the 
veteran would be prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384 (1994).  Since the RO has already adjudicated 
the claims on the merits, after the veteran was provided 
proper notice and an opportunity to present evidence 
concerning the underlying service-connection claims, there is 
no prejudice to the veteran by having the Board conduct a de 
novo review at this time.  

C.  Merits of the Claims

The record shows that the veteran's complaints of joint pain 
have been attributed to a clinical diagnosis.  In this 
regard, the Board has considered numerous VA outpatient 
treatment records dated from 1994 to 2005, several of which 
specifically attribute the veteran's complaints of joint pain 
involving his knees, hips, elbows, shoulders, and neck to a 
diagnosis of gouty arthritis.  Since the veteran's complaints 
of joint pain have been attributed to a known clinical 
diagnosis, service connection on a presumptive basis is not 
available under the provisions of 38 C.F.R. § 3.317, which 
apply only in cases of an undiagnosed illness.  

The Board also finds that service connection for gout is not 
warranted on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  The veteran's service medical 
records for both periods of service make no reference to 
joint pain, other than his left foot for which service 
connection has been established.  There is also no evidence 
of gouty arthritis during the one-year presumptive period 
after service.  Instead, the record shows that gout was first 
diagnosed in 1997, approximately six years after his 
separation from active duty.  This six year period between 
service and when he was first diagnosed with gout weighs 
heavily against his claim.  See Maxson v. Gober, 230 F.3rd 
1330, 1333 (Fed. Cir. 2000) (holding that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.)  

Moreover, the veteran's diagnosis of gout has not been 
medically linked to service.   Although several VA treatment 
records include the veteran's statements that his gout is 
related to his service in the Persian Gulf, the Board 
emphasizes that evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional comment 
by that examiner, does not constitute competent medical 
evidence.  Leshore v. Brown, 8 Vet. App. 406, 409 (1995).  In 
short, none of these records supports the veteran's claim.  
In fact, the Board finds that the service and post-service 
medical records provide evidence against the veteran's 
claims, indicating disorders that began years after service. 

There is also no evidence that the veteran's complaints 
involving memory loss and fatigue are due to an undiagnosed 
illness or to a known diagnosis which is related service.  
Instead, the record shows that these complaints are related 
to the veteran's long-term history of substance abuse.  In 
this regard, a July 2002 VA outpatient treatment record 
includes a medical opinion that the veteran's memory problems 
are due to his long-history of alcohol abuse since the age of 
14.  A July 2002 VA treatment record also notes the veteran's 
complaints of significant fatigue while detoxifying from 
alcohol.  Thus, since the veteran's memory loss and fatigue 
are merely symptoms of his alcohol abuse, service connection 
is not warranted under either a presumptive or a direct basis  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d); 
VAOPGCPREC 7-99; VAOPGCPREC 2-98 (payment of compensation for 
a disability that is a result of a veteran's own alcohol or 
drug abuse is precluded by law.)  Such a disorder also is 
found to undermine the veteran's overall creditability. 

The Board concludes that the preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for joint pain, memory loss, and fatigue.  Despite 
the veteran's statements that these complaints are related to 
service, as a layperson without medical expertise or 
training, his statements alone are insufficient to prove his 
claims.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(laypersons are not competent to render medical opinions).  
Accordingly, the appeal is denied.

II.  Muscle Pain

The veteran's complaints of muscle pain have not been 
attributed to a known clinical diagnosis.  In fact, the only 
reference to muscle pain is a notation of myalgia contained 
in an April 2003 VA outpatient treatment.  Since myalgia is 
defined as muscular pain, it does not constitute a clinical 
diagnosis.  See Stedman's Medical Dictionary 913 (1982).  In 
the absence of a diagnosis, service connection for muscular 
pain is not warranted on a direct basis.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted");

In addition, presumptive service connection is not available 
under 38 C.F.R. § 3.317, because the record contains no 
objective evidence of a chronic disability involving muscle 
pain.  The Board places significant probative value on the 
fact that myalgia is mentioned on only one occasion in April 
2003.  Also lacking in the record are the veteran's 
consistent complaints of chronic muscle pain.  In other 
words, there is simply no evidence of a chronic disability 
(i.e. six months duration) involving muscle pain due to an 
undiagnosed illness.  

In short, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for muscle pain due to an undiagnosed 
illness.  Despite the veteran's statements that muscle pain 
is related to service, his lay statements are insufficient to 
prove his claim.  See Grottveit, 5 Vet. App. at 93; See 
Espiritu, 2 Vet. App. at 494-95.  Accordingly, the appeal is 
denied.

III.  Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to-
notify provisions of the VCAA.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 197 (2002).  In particular, letters from the RO (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claims; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested him to 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that these letters, as a whole, also comply 
with the Court's holding in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which states that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  

The Board notes that proper notice was not sent prior to the 
initial adjudication of his claims.  However, the Board finds 
that any deficiency in the notice to the veteran or the 
timing of the notice is harmless error, as he was provided 
adequate notice before his claims were readjudicated in 
several supplemental statements of the case.  Simply stated, 
the Board finds that any deficiency in the notice to the 
veteran or the timing of the notice is harmless error.  See 
Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA has also fulfilled its duty to obtain all relevant 
evidence with respect to the issues on appeal.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records identified by the veteran and his 
representative.  The Board also finds that a VA examination 
is not necessary to adjudicate the issues on appeal.  Since 
the record shows that the veteran's joint pain and memory 
loss are related to his alcohol abuse, and that there is no 
objective evidence of a chronic disability involving muscle 
pain, affording the veteran a VA examination at this stage of 
the proceeding would only result in needless delay.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

ORDER

Service connection for joint pain, to include as due to an 
undiagnosed illness, is denied.

Service connection for memory loss and fatigue, to include as 
due to an undiagnosed illness, is denied. 

Service connection for muscle pain, to include as due to an 
undiagnosed illness, is denied. 



REMAND

The Board finds that additional development is needed before 
it can adjudicate his claim for service connection for PTSD 
as well as his claim for an increased rating for a left foot 
disability involving his great and second toes.  

It is unclear whether the veteran has PTSD and, if so, 
whether it is related to service.  The record shows extensive 
psychiatric treatment for various psychiatric disorders, 
including PTSD, bipolar disorder, schizoaffective disorder, 
and a personality disorder.  Since several medical 
professionals have declined to diagnose the veteran with 
PTSD, a VA psychiatric examination is necessary to determine 
whether he actually has PTSD.  The veteran's history of 
memory problems due to his long-history of alcohol abuse 
since the age of 14 (well before service) must also be 
considered. 

If PTSD is present, it is also unclear whether it is due to 
events which occurred in service.  Several medical 
professionals have diagnosed the veteran with PTSD based on 
his having seen numerous dead bodies while traveling down the 
"Highway of Death" during the Gulf War.  On the other hand, 
several medical professionals have diagnosed the veteran with 
PTSD after listing several nonservice-related stressors.  
These stressors include an incident in which the veteran 
witnessed a close friend get killed after falling underneath 
a train, the death of a girl friend, and childhood abuse.  A 
VA psychiatric examination is therefore required to determine 
whether the veteran has PTSD based solely on his in-service 
stressors as opposed to nonservice-related stressors. 

Lastly, the Board notes that the veteran's left foot 
disability has not been examined in connection with his claim 
for an increased rating.  Therefore, the RO should schedule 
the veteran for a VA compensation examination to determine 
the nature and severity of his service-connected disability 
due to residuals of a crush injury to the left great and 
second toes.  See 38 U.S.C.A. § 5103A; Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (the duty to assist includes the 
duty to conduct a thorough and contemporaneous examination to 
ensure that the evaluation of the disability is a fully 
informed one).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
psychiatric examination.  The claims file 
and a separate copy of this remand must 
be provided to the examiner for review, 
the receipt of which should be 
acknowledged in the examination report.  
The examiner must determine whether the 
veteran has PTSD and, if so, whether the 
in-service stressor involving the veteran 
having seen dead bodies while traveling 
down Highway 8 during the Persian Gulf 
War is sufficient to produce PTSD.  The 
examiner should be instructed that only 
this verified event may be considered as 
a stressor.  

The examiner should also discuss the 
veteran's nonservice stressors involving 
his having seen a close friend get killed 
by a train, the death of his girlfriend, 
and childhood abuse.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the stressor(s) supporting the 
diagnosis.  The critical question before 
the VA is whether the veteran has PTSD 
due to his military service from 
September 1985 to January 1986 and from 
January 1991 to July 1997.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his disability due to 
residuals of a crush injury to the left 
great and second toes.  The claims folder 
should be provided to the examiner for 
his or her review in connection with the 
examination.  All necessary tests and 
evaluations should be performed.  The 
examiner is asked to indicate whether the 
veteran's residuals of his crush injury 
to the left great and second toes 
constitute a "severe" disability.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
typewritten report.

3.  The RO should then review the 
examination reports to ensure that they 
comply with this remand.  If deficient in 
any manner, the RO must implement 
corrective procedures at once.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If either benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he  desires to have considered in connection with 
his current appeal.  No action is required of the veteran 
until he is notified.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


